DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over BARR et al. (US 2014/0029810) in view of MAGISTRADO et al. (US 2015/0100908).
Regarding claim 1, Barr discloses a method for protecting user privacy on a mobile communication device, comprising: 
performing, by a processor of the mobile communication device, a facial recognition of a first person in order to authenticate the first person for a normal operation of the mobile communication device (Fig. 3A; p. [0027]-[0029], [0034], [0035]-[0038]; the mobile device includes an image processing source to detect a user and other non-user(s)/entities within a view area, the device can use face detection algorithms to detect human faces in one or more images and validate the detected entities with authorized entities, the comparison may produce a match score , and the entity can be validated when the match score satisfies a specified threshold; when the user/entity is an authorized user based on the validation result, the device can present the accessed privacy-sensitive content (i.e., normal operation) –see p. [0051]-[0052] and Fig. 3A); 
displaying, on a screen of the mobile communication device, first content that corresponds to the normal operation of the mobile communication device by the authenticated first person (Fig. 3A; p. [0051]-[0052]; when the user/entity is an authorized user based on the validation result, the device can present the accessed privacy-sensitive content (i.e., normal operation)); 
detecting, by the processor, a presence of a face of a second person that is different from the authenticated first person (Fig. 3B; p. [0029], [0034]-[0038]; the device can detect one more non-users/entities within the view area, e.g., persons that are located next to the user and detect unauthorized entities 340, 342 based on the validation result – p. [0055], [0056]); and 
displaying, on the screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 3B; p. [0056]; when unauthorized entities 340 and 342 are unauthorized entities, the device can produce a security response, e.g., a waning message (i.e., safety screen/second content) to prevent unauthorized entities to from viewing the privacy-sensitive content, the warning message can be displayed as an overlay to the content being presented on the display screen – p. [0045]), 
and wherein the predetermined safety screen does not include a mechanism for overriding the hiding of the first content (Fig. 3B; p. [0045]-[0056]; the security response includes displaying a warning message as an overlay to the content being presented on the display screen as shown in Fig. 3B, no overriding mechanism is displayed in addition to the warning message).
But, Barr does not particularly disclose wherein the predetermined safety screen includes a user-selectable pictorial image.
However, Magistrado teaches a predetermined safety screen includes a user-selectable pictorial image (abstract; p. [0005], [0025], [0027], [0029] the privacy feature that once activated presents a visual display (i.e., predetermined safety screen) hiding the application-based screen elements in the application from view and to instantly hide potentially sensitive content from a passerby without terminating the application; in an embodiment, the privacy feature reveals a visual display 210 that includes an image as shown in Fig. 2 – p. [0033]; the user has the option to select and change his/her own images to display as alternate images such as company logo, photograph, artwork, etc. – [0035], [0045]-[0050]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr with the teachings of Magistrado, since such a modification would allow the use of an alternative image to instantly hide potentially sensitive content from a passerby without terminating the application being displayed, and would further allow the user to select an image that is interesting to the user (p. [0025], [0045]-[0049]).
Regarding claim 11, Barr discloses a mobile communication device, comprising: 
a processor; and a display screen (Fig. 3A-3B: communication device with display screen, processor is inherent), wherein the processor is configured to: 
perform a facial recognition of a first person in order to authenticate the first {P59286 05205921.DOCX}4Attorney Docket No. P59286Application No. 16/745,969 person for a normal operation of the mobile communication device (Fig. 3A; p. [0027]-[0029], [0034], [0035]-[0038]; the mobile device includes an image processing source to detect a user and other non-user(s)/entities within a view area, the device can use face detection algorithms to detect human faces in one or more images and validate the detected entities with authorized entities, the comparison may produce a match score , and the entity can be validated when the match score satisfies a specified threshold; when the user/entity is an authorized user based on the validation result, the device can present the accessed privacy-sensitive content (i.e., normal operation) –see p. [0051]-[0052] and Fig. 3A); 
display, on the display screen, first content that corresponds to the normal operation of the mobile communication device by the authenticated first person (Fig. 3A; p. [0051]-[0052]; when the user/entity is an authorized user based on the validation result, the device can present the accessed privacy-sensitive content (i.e., normal operation)); 
detect a presence of a face of a second person that is different from the authenticated first person (Fig. 3B; p. [0029], [0034]-[0038]; the device can detect one more non-users/entities within the view area, e.g., persons that are located next to the user and detect unauthorized entities 340, 342 based on the validation result – p. [0055], [0056]); and 
display, on the display screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 3B; p. [0056]; when unauthorized entities 340 and 342 are unauthorized entities, the device can produce a security response, e.g., a waning message (i.e., safety screen/second content) to prevent unauthorized entities to from viewing the privacy-sensitive content, the warning message can be displayed as an overlay to the content being presented on the display screen – p. [0045]), 
and wherein the predetermined safety screen does not include a mechanism for overriding the hiding of the first content (Fig. 3B; p. [0045]-[0056]; the security response includes displaying a warning message as an overlay to the content being presented on the display screen as shown in Fig. 3B, no overriding mechanism is displayed in addition to the warning message).
But, Barr does not particularly disclose wherein the predetermined safety screen includes a user-selectable pictorial image.
However, Magistrado teaches a predetermined safety screen includes a user-selectable pictorial image (abstract; p. [0005], [0025], [0027], [0029] the privacy feature that once activated presents a visual display (i.e., predetermined safety screen) hiding the application-based screen elements in the application from view and to instantly hide potentially sensitive content from a passerby without terminating the application; in an embodiment, the privacy feature reveals a visual display 210 that includes an image as shown in Fig. 2 – p. [0033]; the user has the option to select and change his/her own images to display as alternate images such as company logo, photograph, artwork, etc. – [0035], [0045]-[0050]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr with the teachings of Magistrado, since such a modification would allow the use of an alternative image to instantly hide potentially sensitive content from a passerby without terminating the application being displayed, and would further allow the user to select an image that is interesting to the user (p. [0025], [0045]-[0049]).

5.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BARR et al. in views of MAGISTRADO et al, and BURBA et al. (US 2015/0170446).
Regarding claim 2, the combination of Barr and Magistrado disclose the method of claim 1, but does not particularly disclose  further comprising: detecting, by the processor, that the face of the second person is no longer present; and displaying, on the screen, the first content.
However, Burba teaches detecting, by the processor, that the face of the second person is no longer present; and displaying, on the screen, the first content (p. [0024], lines 10-19; when the person 200 that is not authorized, leaves the use environment, the medical records (i.e., first content) may again be displayed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr and Magistrado with the teachings of Burba, since such a modification would allow displaying the first content again when the environment is clear of unauthenticated persons. 
Regarding claim 12, the combination of Barr and Magistrado disclose the communication device of claim 11, but does not particularly disclose wherein the processor is further configured to: detect that the face of the second person is no longer present; and display, on the screen, the first content.
However, Burba teaches detect, by the processor, that the face of the second person is no longer present; and display, on the screen, the first content (p. [0024], lines 10-19; when the person 200 that is not authorized, leaves the use environment, the medical records (i.e., first content) may again be displayed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr and Magistrado with the teachings of Burba, since such a modification would allow displaying the first content again when the environment is clear of unauthenticated persons. 

6.	Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BARR et al. in views of BUCK et al. (US 2014/0201844) and MAGISTRADO et al.
Regarding claim 6, Barr discloses a method for protecting user privacy on a mobile communication device, comprising: 
performing, by a processor of the mobile communication device, a facial recognition of a first person in order to authenticate the first person for a normal operation of the mobile communication device (Fig. 3A; p. [0027]-[0029], [0034], [0035]-[0038]; the mobile device includes an image processing source to detect a user and other non-user(s)/entities within a view area, the device can use face detection algorithms to detect human faces in one or more images and validate the detected entities with authorized entities, the comparison may produce a match score , and the entity can be validated when the match score satisfies a specified threshold; when the user/entity is an authorized user based on the validation result, the device can present the accessed privacy-sensitive content (i.e., normal operation) –see p. [0051]-[0052] and Fig. 3A); 
displaying, on a screen of the mobile communication device, first content that corresponds to the normal operation of the mobile communication device by the authenticated first person (Fig. 3A; p. [0051]-[0052]; when the user/entity is an authorized user based on the validation result, the device can present the accessed privacy-sensitive content (i.e., normal operation));
displaying, on the screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 3B; p. [0056]; when unauthorized entities 340 and 342 are unauthorized entities, the device can produce a security response, e.g., a waning message (i.e., safety screen/second content) to prevent unauthorized entities to from viewing the privacy-sensitive content, the warning message can be displayed as an overlay to the content being presented on the display screen – p. [0045]), 
and wherein the predetermined safety screen does not include a mechanism for overriding the hiding of the first content (Fig. 3B; p. [0045]-[0056]; the security response includes displaying a warning message as an overlay to the content being presented on the display screen as shown in Fig. 3B, no overriding mechanism is displayed in addition to the warning message).
But, Barr does not particularly disclose detecting, by the processor, that the authenticated person is not currently viewing the display screen, and 
wherein the predetermined safety screen includes a user-selectable pictorial image.
However, in an analogous art, Buck teaches detecting, by the processor, that the authenticated person is not currently viewing the display screen (Fig. 28, steps 2810, 2815; a determination is made that user’s gaze is away from the device screen); and displaying, on the screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 28; p. [0178], [0151]; upon determining that user’s gaze direction is away from the screen, the system can reduce visibility of information shown in the screen, e.g., darken the screen or blanking the screen – p. [0151]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr with the teachings of Buck, since such a modification would prevent other people from seeing the information at the screen in the occasions that the authenticated user is looking away from the screen.
Further, Magistrado teaches a predetermined safety screen includes a user-selectable pictorial image (abstract; p. [0005], [0025], [0027], [0029] the privacy feature that once activated presents a visual display (i.e., predetermined safety screen) hiding the application-based screen elements in the application from view and to instantly hide potentially sensitive content from a passerby without terminating the application; in an embodiment, the privacy feature reveals a visual display 210 that includes an image as shown in Fig. 2 – p. [0033]; the user has the option to select and change his/her own images to display as alternate images such as company logo, photograph, artwork, etc. – [0035], [0045]-[0050]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr with the teachings of Magistrado, since such a modification would allow the use of an alternative image to instantly hide potentially sensitive content from a passerby without terminating the application being displayed, and would further allow the user to select an image that is interesting to the user (p. [0025], [0045]-[0049]).
Regarding claim 7, the combination of Barr, Buck, and Magistrado disclose the method of claim 6, Buck discloses further comprising: detecting, by the processor, that the eyes of the authenticated first person are no longer averted from the screen of the mobile communication device; and displaying, on the screen, the first content (p. [0178]; upon determining that user’s gaze has returned to the screen, the system can restore the screen visibility). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr with the teachings of Buck, since such a modification would allow the system to restore visibility of the screen when the user’s gaze has returned to the screen. 
Regarding claim 16, Barr discloses a mobile communication device, comprising: 
a processor; and a display screen (Fig. 3A-3B: communication device with display screen, processor is inherent), wherein the processor is configured to: 
perform a facial recognition of a first person in order to authenticate the first {P59286 05205921.DOCX}4Attorney Docket No. P59286Application No. 16/745,969 person for a normal operation of the mobile communication device (Fig. 3A; p. [0027]-[0029], [0034], [0035]-[0038]; the mobile device includes an image processing source to detect a user and other non-user(s)/entities within a view area, the device can use face detection algorithms to detect human faces in one or more images and validate the detected entities with authorized entities, the comparison may produce a match score , and the entity can be validated when the match score satisfies a specified threshold; when the user/entity is an authorized user based on the validation result, the device can present the accessed privacy-sensitive content (i.e., normal operation) –see p. [0051]-[0052] and Fig. 3A); 
display, on the display screen, first content that corresponds to the normal operation of the mobile communication device by the authenticated first person (Fig. 3A; p. [0051]-[0052]; when the user/entity is an authorized user based on the validation result, the device can present the accessed privacy-sensitive content (i.e., normal operation)); 
display, on the display screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 3B; p. [0056]; when unauthorized entities 340 and 342 are unauthorized entities, the device can produce a security response, e.g., a waning message (i.e., safety screen/second content) to prevent unauthorized entities to from viewing the privacy-sensitive content, the warning message can be displayed as an overlay to the content being presented on the display screen – p. [0045]), 
and wherein the predetermined safety screen does not include a mechanism for overriding the hiding of the first content (Fig. 3B; p. [0045]-[0056]; the security response includes displaying a warning message as an overlay to the content being presented on the display screen as shown in Fig. 3B, no overriding mechanism is displayed in addition to the warning message).
But, Barr does not particularly disclose wherein the processor is configured to detect that the authenticated first person is not currently viewing the display screen; and
wherein the predetermined safety screen includes a user-selectable pictorial image.
However, in an analogous art, Buck teaches processor configured to detect that the authenticated first person is not currently viewing the display screen (Fig. 28, steps 2810, 2815; a determination is made that user’s gaze is away from the device screen); and display, on the screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 28; p. [0178], [0151]; upon determining that user’s gaze direction is away from the screen, the system can reduce visibility of information shown in the screen, e.g., darken the screen or blanking the screen – p. [0151]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr with the teachings of Buck, since such a modification would prevent other people from seeing the information at the screen in the occasions that the authenticated user is looking away from the screen.
Further, Magistrado teaches a predetermined safety screen includes a user-selectable pictorial image (abstract; p. [0005], [0025], [0027], [0029] the privacy feature that once activated presents a visual display (i.e., predetermined safety screen) hiding the application-based screen elements in the application from view and to instantly hide potentially sensitive content from a passerby without terminating the application; in an embodiment, the privacy feature reveals a visual display 210 that includes an image as shown in Fig. 2 – p. [0033]; the user has the option to select and change his/her own images to display as alternate images such as company logo, photograph, artwork, etc. – [0035], [0045]-[0050]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr with the teachings of Magistrado, since such a modification would allow the use of an alternative image to instantly hide potentially sensitive content from a passerby without terminating the application being displayed, and would further allow the user to select an image that is interesting to the user (p. [0025], [0045]-[0049]).



Regarding claim 17, the combination of Barr, and Magistrado disclose the mobile communication device of claim 16, Buck discloses wherein the processor is further configured to: detect that the eyes of the authenticated first person are no longer averted from the screen of the mobile communication device; and display, on the screen, the first content (p. [0178]; upon determining that user’s gaze has returned to the screen, the system can restore the screen visibility). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barr with the teachings of Buck, since such a modification would allow the system to restore visibility of the screen when the user’s gaze has returned to the screen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643